Citation Nr: 1123783	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-06 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for asthmatic bronchitis.

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Margo M. Cotman, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to January 1958, and from March 1958 to March 1966.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for chronic obstructive pulmonary disease (COPD) as well as compensable ratings for asthmatic bronchitis and bilateral hearing loss.  

In August 2009, the appellant and his spouse testified at a Board hearing at the RO.  At the hearing, the appellant indicated that he wished to withdraw the issue of entitlement to service connection for COPD.  

In a December 2010 decision, the Board dismissed the issue of entitlement to service connection for COPD.  Additionally, the Board remanded the issues of entitlement to compensable ratings for asthmatic bronchitis and bilateral hearing loss for additional evidentiary development.  

The Board also remanded the issue of entitlement to a compensable rating for hemorrhoids for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  Pursuant to the Board's remand instructions, in December 2010, a Statement of the Case was issued to the appellant and his representative.  Because the record currently before the Board contains no indication that the appellant thereafter perfected an appeal within the applicable time period, that issue is not in appellate status.  

A review of the record also shows that in a December 2009 rating decision, the RO denied service connection for tinnitus.  In February 2010, the appellant submitted a statement disagreeing with the RO's determination.  The record before the Board contains no indication that the RO has issued a Statement of the Case addressing this issue.  Thus, a remand of this issue is necessary.  Manlincon, 12 Vet. App. at 240-41.

As set forth in more detail below, a remand is also necessary with respect to the issue of entitlement to a compensable rating for asthmatic bronchitis.  Both remanded issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Repeated audiometric testing conducted during the pendency of the claim shows that the appellant's bilateral hearing loss exhibited no more than level I hearing loss in the right ear and Level IV hearing loss in the left ear, with no marked interference with employment, frequent periods of hospitalization, or other exceptional or unusual disability features such that the schedular evaluation is inadequate.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2006 letter issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2008, the RO sent the appellant a letter for the express purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Since the issuance of this letter, the RO has reconsidered the appellant's claim, most recently in the December 2010 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

In addition to these notification letters, in a conference held prior to the August 2009 Board hearing, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his then-representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  The appellant has also been afforded several VA medical examinations in connection with the claim adjudicated in this decision, most recently in April 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examination reports are adequate and contains the necessary findings upon which to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The April 2010 examination report also includes consideration of the effect of the appellant's service-connected hearing loss disability on his occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

In a March 1967 rating decision, the RO granted service connection for bilateral high frequency hearing loss and assigned an initial zero percent rating, from March 19, 1966.  

In September 2006, the appellant submitted a claim for an increased rating, stating his disability had increased in severity.  

In support of his claim, the appellant submitted the results of a private audiogram conducted in December 2006 documenting pure tone thresholds, in decibels, as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
80
90
LEFT
10
15
10
65
90

The four frequency puretone averages were 48.75 decibels on the right and 45 decibels on the left.  Speech audiometry revealed excellent speech recognition ability of 96 percent in the right ear and good speech recognition ability of 72 percent in the left ear.  

The appellant was thereafter afforded a VA medical examination in October 2007, at which he reported progressive hearing loss since service.  He indicated that his current symptoms included having difficulty hearing in crowds.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
75
85
LEFT
5
15
10
65
90

The four frequency puretone averages were 43.75 decibels on the right and 45 decibels on the left.  Speech audiometry using the Maryland CNC list revealed speech recognition ability of 88 percent, bilaterally.  The assessment was sensorineural hearing loss.  

In support of his claim, the appellant submitted a February 2009 letter from a private audiologist who noted that she had evaluated the appellant in connection with his complaints of bilateral hearing loss.  She noted that he reported having great difficulty in understanding what was said to him.  She noted that the appellant had completed the Hearing Handicap Inventory for Adults and had exhibited a score of 38, indicating significant handicap.  The audiological evaluation conducted by the audiologist showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
75
90
LEFT
30
20
20
65
95

The four frequency puretone averages were 48.75 decibels on the right and 50 decibels on the left.  Speech audiometry revealed excellent word discrimination on the right (92 percent) and good discrimination on the left (88 percent).  Bilateral hearing aids were recommended.  

At his August 2009 Board hearing, the appellant testified that although his hearing was good on a one-on-one basis, when he was in a group setting, he was unable to distinguish who was talking to him and who was not.  

The appellant again underwent VA medical examination in November 2009.  At that time, audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
80
90
LEFT
15
25
25
65
95

The four frequency puretone averages were 52.5 decibels, bilaterally.  Speech audiometry using the Maryland CNC list revealed speech recognition ability of 84 percent, bilaterally.  The assessment was sensorineural hearing loss.  

At an April 2010 VA medical examination, the appellant again reported difficulty in understanding conversations in groups.  He also reported that his spouse felt as if he had the television turned up too loud.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
80
90
LEFT
15
25
30
65
85

The four frequency puretone averages were 53.75 decibels on the right and 51.25 decibels on the left.  Speech audiometry using the Maryland CNC list revealed speech recognition ability of 94 percent in the right ear and of 82 percent in the left ear.  The examiner noted that the appellant's hearing loss caused significant effects on his occupational activities, particularly difficulty hearing.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Under VA regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2010).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss.

As delineated in detail above, the appellant has undergone numerous audiometric examinations to evaluate his bilateral hearing acuity, conducted by both VA and private audiologists.  

A private December 2006 audiometric examination showed that he had an average pure tone threshold of 48.75 decibels in the right ear with speech discrimination of 96 percent correct.  He had an average pure tone threshold of 45 decibels in the left ear with speech discrimination of 72 percent correct.  Under 38 C.F.R. § 4.85, Tables VI and VII, the only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in the right ear and Level IV in the left ear, warranting a noncompensable rating.  

An October 2007 VA audiometric examination showed that the appellant exhibited an average pure tone threshold of 43.75 decibels on the right and 45 decibels on the left.  He exhibited speech discrimination of 88 percent correct, bilaterally.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II, bilaterally, warranting a noncompensable rating.  

A private February 2009 audiometric examination showed that the appellant exhibited an average pure tone threshold of 48.75 decibels in the right ear with speech discrimination of 92 percent correct.  He exhibited an average pure tone threshold of 50 decibels in the left ear with speech discrimination of 88 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in the right ear and Level II in the left ear, warranting a noncompensable rating.  

A November 2009 VA audiometric examination showed that the appellant had an average pure tone threshold of 52.5 decibels, bilaterally.  He exhibited speech discrimination of 84 percent correct, bilaterally.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level II, bilaterally, warranting a noncompensable rating.  

Most recently, an April 2010 VA audiometric examination showed that the appellant had an average pure tone threshold of 53.75 decibels in the right ear with speech discrimination of 94 percent correct.  He had an average pure tone threshold of 51.25 decibels in the left ear with speech discrimination of 82 percent correct.  The only possible interpretation of these examination results is that the appellant's hearing loss was at Level I in the right ear and Level IV in the left ear, warranting a noncompensable rating.  

Again, under Tables VI and VII in the Rating Schedule, the criteria for a compensable rating have not been met with respect to any of these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiometric examinations show that the alternative table is not applicable.

The Board has carefully reviewed the remaining claims folder in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  His hearing acuity has remained relatively stable and there is no basis for the assignment of staged ratings.  

The Board has considered the evidence of record showing that the appellant's private audiologist recommended that he wear hearing aids secondary to his service-connected bilateral hearing loss.  This fact alone, however, does not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.  For these reasons and bases, the Board finds that the preponderance of the evidence is against an initial compensable schedular rating for bilateral hearing loss.  The appellant is advised that should his hearing acuity worsen, he may file a claim for an increased rating with the RO.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted with respect to the appellant's bilateral hearing loss.  38 C.F.R. § 3.321 (2010); see also Bagwell v. Brown, 9 Vet. App. 157 (1996) (the question of extraschedular rating is a component of the veteran's claim for an increased rating).  After reviewing the record, however, the Board finds that there is no basis for further action on this question.  Although his hearing loss has been noted to cause a significant handicap in that he has difficulty hearing, particularly in crowds, there is no objective evidence of record demonstrating that the appellant's service-connected hearing loss markedly interferes with his employment, beyond that contemplated by the rating schedule.  The appellant has reported no time lost from employment during the pendency of this claim.  There is also no evidence of record showing that he has been frequently hospitalized due to hearing loss.  Indeed, it does not appear that he has been hospitalized for this disability at all.  Consequently, the Board finds that no further action on this matter is warranted.  38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 22 Vet. App. 111, 115 (2008).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



REMAND

Service connection for tinnitus

As set forth above, in a December 2009 rating decision, the RO denied service connection for tinnitus.  In February 2010, the appellant submitted a statement disagreeing with the RO's determination.  The record before the Board contains no indication that the RO has issued a Statement of the Case addressing this issue.  This should be accomplished on remand.  Manlincon, 12 Vet. App. at 240-41.


Increased rating for asthmatic bronchitis

A review of the record indicates that in a January 1967 rating decision, the RO granted service connection for asthmatic bronchitis and assigned an initial noncompensable rating, effective March 19, 1966, the day following the date of the appellant's separation from active service.  That noncompensable rating has remained in effect to date.  

The appellant now seeks a compensable rating for his service-connected asthmatic bronchitis, stating that his symptomatology has increased in severity.  

Complicating this case is the fact that the appellant was diagnosed as having COPD with emphysema in the 1990's, secondary to a 55-year smoking history.  Service connection for COPD has been denied based on medical evidence showing that the appellant's COPD was not incurred in service and is not causally related to his service-connected asthmatic bronchitis.  

Under the law governing claims for increase in disability compensation, the appellant may only be compensated for the impairment of earning capacity caused by his service-connected asthmatic bronchitis, not the impairment caused by his nonservice-connected COPD.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.14 (2010).  If it is not possible, however, to separate the effects of the service-connected asthmatic bronchitis from the effects of the nonservice-connected COPD, reasonable doubt must be resolved in the appellant's favor and all symptoms attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Asthmatic bronchitis is evaluated under the criteria set forth at 38 C.F.R. § 4.97, Diagnostic Code 6002 (2010).  That diagnostic code provides ratings largely based on pulmonary function test results, the type and frequency of required medication, and periods of exacerbations.  

Specifically, Diagnostic Code 6002 provides that a 10 percent disability rating is warranted for Forced Expiratory Volume at one second (FEV-1) of 71- to 80-percent predicted; or, FEV- 1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent rating is warranted for FEV-1 of 40 to 55-percent predicted; or, FEV-1/FVC of 40 to 55 percent; or, at least monthly visits to a physician for required care of exacerbations; or, intermittent (at least three per year) course of systemic (oral or parenteral) corticosteroids.  A 100 percent disability rating is warranted for an FEV-1 less than 40 percent predicted; or, FEV-1/FVC less than 40 percent; or, more than one attack per week with episodes of respiratory failure; or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

In this case, the record contains several pulmonary function test results.  The appellant has also been shown to have periods of exacerbation of his pulmonary symptomatology and to require the use of medication such as a daily inhaled bronchodilator and a home nebulizer.  It is unclear, however, what portion of these manifestations, if any, are due to the service-connected asthmatic bronchitis and what portion are due to the nonservice-connected COPD.  

In an October 2007 VA medical examination report, for example, the examiner appeared to indicate that the appellant's service-connected asthmatic bronchitis was relatively asymptomatic independent of his nonservice-connected COPD, noting that if the appellant "had ONLY asthmatic bronchitis, the FEV1 value would be expected to be normal after inhaled bronchodilator administration."  At the most recent VA medical examination in April 2010, the examiner indicated that he could not distinguish between the appellant's severe COPD and his asthmatic bronchitis without resorting to speculation.  The examiner, however, did not provide a clear explanation for his conclusion.  

The Board concludes that the medical evidence remains unclear as to the current severity of the appellant's service-connected asthmatic bronchitis.  Thus, additional development is necessary.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes." If not, "it is the Board's duty to remand for further development.").  

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to service connection for tinnitus.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2010).  This issue should be returned to the Board only if an appeal is properly perfected.  

2.  The appellant should be scheduled for a VA medical examination to determine the current severity of his service-connected asthmatic bronchitis.  The claims must be made available to the examiner for review in connection with the examination.  After reviewing the claims folder and the results of indicated diagnostic testing, the examiner should, to the extent possible, distinguish between the manifestations attributable to the appellant's service-connected asthmatic bronchitis and those attributable to his nonservice-connected COPD, to include indicating FEV-1 and FEV-1/FVC measurements attributable only to the service-connected bronchial asthma, if possible.  

The examiner should also state whether the appellant's service-connected asthmatic bronchitis, independent of his nonservice-connected COPD, is productive of periods of exacerbation or requires inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, or systemic (oral or parenteral) corticosteroids or immuno-suppressive medications.  

If the examiner is unable to provide this information without resorting to speculation, he or she must explain the basis of such conclusion.

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


